Citation Nr: 1814960	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-14 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as residual to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2016 the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing the Veteran's Law Judge left the record open for 60 days to allow submission of additional evidence in the form of private medical records.  

In February 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include scheduling a Board hearing.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's prostate cancer did not have its onset in service, is not the result of exposure to ionizing radiation in service, and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as secondary to radiation exposure, have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2008, May 2008, and July 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are associated with the claims.  VA provided relevant examinations as discussed in further on in the decision.

In this regard, the record contains minimal personnel records and no service treatment records.  In a July 2008 letter, the RO has determined that the Veteran's service treatment records were destroyed in a fire and further efforts to obtain the records would be futile.  The RO submitted a request for these records in August 1999.  In an October 2001 response, the Personal Information Exchange System (PIES) indicated that the Veteran's records unavailable noting "fire related record."  The Veteran was asked to provide copies of all service treatment records in his possession in a June 1999 letter.  In a subsequent November 2001 letter identified the actions undertaken to obtain any additional service treatment records to include an October 2001 response, from the National Personnel Records Center (NPRC), which indicates that attempts were unsuccessful.  

In an appeal such as this, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

No specific medical opinion or examination was obtained in this case because the Board finds a medical opinion or examination is not necessary.  Prostate cancer is considered a "radiogenic disease," which triggers specific claim development and adjudication duties under 38 C.F.R. § 3.311 (2017).  These duties have been satisfied here.  Typically, radiogenic diseases must be referred to the Under Secretary for Benefits to obtain an advisory opinion.  In November 2013, however, the Under Secretary for Benefits issued a memorandum outlining an expedited process to adjudicate skin and prostate cancer compensation claims from Atomic Veterans.  The memorandum included dose estimates for atomic test sites and etiology opinions based on the dose estimates.  The RO obtained dose estimates for the Veteran from the Defense Threat Reduction Agency (DTRA) as required by the regulations and applied the "expedited" methodology described in the December 2006 memorandum.  The Veteran did not provide conflicting medical evidence.  DTRA dose estimates and the methodology applied by the RO are consistent with applicable law.  For these reasons, the Board concludes a specific medical examination or medical opinion for this issue is not necessary.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2017); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309 (d).  

Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311 (a)(1).  

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309 (d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303 (d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii). 

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are listed at 38 C.F.R. § 3.309 (d)(2)(i)-(xxi).  The Veteran's prostate cancer is not identified as a disease for which the presumption of service connection applies, and section 3.309(d) is not for application in this case. 

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997). 

The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes prostate cancer.  38 C.F.R. § 3.311 (b)(2).

Analysis

The record does not contain any evidence that prostate cancer was manifested in service or in the Veteran's first post-service year.  Although, as noted above, the Veteran's service treatment records are unavailable; he does not claim to have sought in-service treatment for prostate complaints.

The record shows that prostate cancer was first diagnosed in 1993, approximately 35 years after his discharge from service.  The Veteran does not claim to have sought treatment for prostate related complaints prior to 1993.  Consequently, service connection for prostate cancer on the basis that such became manifest in service (or on a presumptive basis as a chronic disease under 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Prostate cancer is not among the listed diseases that may be presumptively service-connected if in radiation-exposed Veterans.  Consequently, service connection for prostate cancer on a presumptive basis as a disease specific to radiation-exposed Veterans under 38 C.F.R. § 3.309 (d)(2) is not warranted.

Prostate cancer is deemed a radiogenic disease under 38 C.F.R. § 3.311 (b)(1)(2) and it manifested within the period specified by regulation. 

The RO requested confirmation of the Veteran's radiation exposure from the Defense Threat Reduction Agency (DTRA).  In January 2009, DTRA confirmed that the Veteran was involved with Operation PLUMBOMB, conducted at the Nevada Test Site in 1957, after constructing a scenario describing the Veteran's participation activities and with consideration of his recollections and statements.  DTRA noted that the Veteran had reviewed the description as shown on the scenario, and his comments had been considered in developing his dose assessment.  

Additionally, it was noted that, at its June 2006 meeting, the Veteran's Advisory Board on Dose Reconstruction recommended a screening process for prostate cancer cases to reduce the time required to generate an analysis of prostate radiation dose.  It established conservative theoretical maximum doses that utilized actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  These maximum doses were much higher than doses that were estimated in previous radiation dose assessments, thus providing maximum benefit of the doubt to Veterans and ensuring that the reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  Based on the foregoing, DTRA estimated that the Veteran could have received during his participation in Operation PLUMBOMB not more than an external gamma dose of 16 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 0 rem, and an internal committed dose to the prostate (beta plus gamma) of 1 rem.

It is noted that the RO, at the time, did not obtain a formal medical opinion regarding whether the Veteran's prostate cancer is related to his in-service radiation dose.  That is because the Chief Public Health and Environmental Hazards Officer indicated in a December 2006 memorandum that it was unable to provide such an opinion based upon the multitude of similar claims under review.  The VA Compensation and Pension Service did, however, furnish detailed guidelines for deciding expedited prostate cancer compensation claims for radiation-exposed Veterans. 

Those guidelines were incorporated in a VA Compensation and Pension worksheet, which was used to convert the Veteran's aforementioned prostate screening dose assessments, based on gamma/beta radiation, to an estimate based on neutron and alpha radiation.  Significantly, the guidelines worksheet also indicated that, as all the adjusted total Veteran prostate doses for Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses, it is unlikely that prostate cancer in these groups of Veterans can be attributed to ionizing radiation exposure in service.

Following the December 2006 instructions from the Under Secretary of Health, and based upon the Compensation and Pension guidelines worksheet, the January 2009 DTRA dose estimate, and private treatment records, the RO issued an Administrative Decision in February 2009 concluding that it was unlikely that the Veteran's prostate cancer resulted from the radiation exposure during service.  The Veteran's adjusted total prostate radiation dose was determined to be 19 rem. According to the Compensation and Pension guidelines, such a dose level carried less than a 50 percent probability of causing prostate cancer.  As the Veteran in this case was exposed during Operation PLUMBOMB, a Nevada Test Site operation, and his dose level carried less than a 50 percent probability of causing prostate cancer; his prostate cancer was determined to be less likely than not due to that radiation exposure.

Therefore, while the Veteran has a radiogenic disease as specified under 38 C.F.R. § 3.311 (b)(1)(2), which manifested within the period specified by regulation, and was exposed to ionizing radiation as the result of his participation in Operation PLUMBOMB, conducted at the Nevada Test Site, the evidence does not demonstrate that the Veteran's exposure to ionizing radiation caused his current prostate cancer.

In light of the foregoing, the Board must conclude that service connection cannot be established under 38 C.F.R. § 3.311. 

With regard to the third and final method for demonstrating service connection, the Board will now consider if direct service connection is warranted.

In statements presented throughout the duration of the appeal, and during the October 2016 Board hearing, the Veteran has maintained that his current prostate cancer is due to exposure to ionizing radiation during his active service.  As noted, he does not claim to have sought in-service treatment for prostate complaints.  Consequently, the Board finds the determination made as result of the application of the Compensation and Pension instructions regarding the adjudicating of prostate cancer claims to be more probative. 

After a review of the record, the Board concludes that entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is not warranted on a direct service connection basis.  The Board does not dispute the fact that prostate cancer can be caused by exposure to ionizing radiation.  However, the question presented in this appeal is not whether radiation exposure can cause prostate cancer generally, but whether the Veteran's prostate cancer diagnosed in 1993 is at least as likely as not attributable to his exposure to ionizing radiation during his participation in Operation PLUMBOMB in 1957.  As VHA has specifically stated that, because all the adjusted total Veteran prostate doses for Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses, it is unlikely that prostate cancer in these groups of Veterans can be attributed to ionizing radiation exposure in service, the Board finds that service connection cannot be granted for prostate cancer due to in-service exposure to radiation.

The Veteran's own assertions in this matter are not competent evidence as the critical question is one the answer to which lies beyond lay observation.  The matter of a nexus between current prostate cancer, shown manifest 35 years post service and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 


	(CONTINUED ON NEXT PAGE)







Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for prostate cancer, claimed as residual to exposure to ionizing radiation is denied.



____________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


